DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/2020 has been entered.
 Response to Amendment
The amendments made to claims 1 and 30 in the response filed 12/2/2020 is acknowledged.
Claims 1-7, 9, 10, 12, and 30 are still pending in the application and are examined below.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 9, 10, 12, and 30 regarding Gebrewold, Kuo, Veliss, and Tucker failing to disclose or teach the newly added limitations regarding the filter layer being directly mounted to the exposed outer side of the frame have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (new reference Shigematsu has been provided).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-7, 9, 10, 12, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 30, the claims recite the limitation “a frame having an exposed outer side” in line 2 and “the filter layer directly covering an entirety of the exposed outer side of the frame” in lines 6-7. However, it is unclear how the frame’s outer side can simultaneously be exposed and entirely covered, since these two descriptions contradict each other (Merriam-Webster defines exposed as “open to view; not shielded or protected”). For purposes of compact prosecution and examination, the frame’s exposed outer side is interpreted to mean that the frame’s outer side is exposed to/receives the filter layer (rather than actually being exposed and uncovered).
Regarding claims 2-7, 9, 10, and 12, the claims are rejected under 35 U.S.C. 112, second paragraph, by virtue of their dependence on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5, 6, 9, 10, and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shigematsu et al. US 7,086,400 B2 in view of Kuo 2011/0296584 Al further in view of Tucker et al. 2015/0238725 A1 (first embodiment).
Regarding claim 1, Shigematsu discloses a respirator (fig. 1 and col. 1, lines 6-10, face mask) comprising: a frame 5 having an exposed outer side and an enclosed inner side, the frame 2 defining an opening therethrough, the frame 5 being at least partially convex such that the exposed outer side bulges outward toward the outer side (figs. 1 and 2 and col. 3, lines 8-18 and 21-28, frame 5 is in the joining 3 between the mask main body 1 and the seal 2, such that the outer side faces the mask main body 1 and the inner side is enclosed by the seal 2; fig. 2 shows the frame 5 being convex with openings, and fig. 1 shows the outer side of the frame 5 bulging towards the outer side); a filter layer 1 having an exterior side and an interior side opposite the exterior side, the filter layer 1 being directly mounted to the exposed outer side of the frame 5, the interior side of the filter layer 1 directly covering an entirety of the exposed outer side of the frame 5 and covering the opening of the frame 5 (col. 2, lines 19-21, the filter part is simplified to the mask main body 1; fig. 1, the exterior side of filter/mask main body 1 facing away from the frame 5, and the interior side directly facing the frame 5; col. 3, lines 8-18, the frame 5 is at the join 3 between main body/filter 1 and the seal 2, and it can be seen in fig. 1 that no part of the frame 5 extends beyond the filter 1), the filter layer 1 configured to prohibit permeation of aerosol contaminants therethrough (since the mask main body 1 is a filter part, it must filter airborne contaminants in some capacity); and a face seal member 2 mounted directly to the inner side of the frame 5, the face seal member 2 including a seal contact area configured to engage a facial surface of the wearer (fig. 1 and col. 3, lines 8-18, since the frame 5 is at the join 3 between the seal 2 and filter 1, the seal 2 must be mounted directly to the inner side of frame 5; col. 2, lines 11-14, the seal enables good touch to the skin and fit to the face), the face seal member being composed of at least one of silicone, polyisoprene, halo-butyl, a thermoplastic elastomer (col. 2, the seal includes elastic fabric made of nylon, which is a thermoplastic material), and a closed-cell polyurethane foam.

However, Kuo teaches an analogous filter layer 5 for a respirator (fig. 4 and [0040], layer 5 absorbs odor, such that it would be filtered out from the user’s inhalation) incorporating a phase change material 52 therein, the phase change material 52 being integrated with the filter layer 5 such that the filter layer 5 is configured to absorb heat from air exhaled by a wearer into the respirator ([0041], layer 5 comprises/incorporates phase change material 52, which has a heat absorbing function to provide a cooling effect; thus, since hot air exhaled by a wearer into the mask would be near the filter layer, the filter layer would absorb heat from the air; please note that Merriam-Webster defines integrated as: “composed to form a complete or coordinated entity”; in this case, the phase change material forms part of the filter layer to form a complete filter layer).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the filter layer of Shigematsu with a phase change material therein, the phase change material being integrated with the filter layer such that the filter layer is configured to absorb heat from air exhaled by a wearer into the respirator, as taught by Kuo, to “absorb and drain heat from the user to provide a cooling effect to the user when the ambient environment has a higher temperature” [0041].
Shigematsu in view of Kuo is silent on the face seal member being co-molded with the phase change material, the phase change material that is co-molded with the face seal member being configured to provide localized cooling by absorbing heat emitted by skin of the wearer.
However, Tucker teaches an analogous face seal member 301 (fig. 3A, the device 301 is in direct contact with the face, similar to the face seal member of Shigematsu’s mask) being co-molded with a phase change material 303, the phase change material 303 that is co-molded with the face seal member 301 being configured to provide localized cooling by absorbing heat 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the face seal member of Shigematsu in view of Kuo to be co-molded with the phase change material, the phase change material that is co-molded with the face seal member being configured to provide localized cooling by absorbing heat emitted by skin of the wearer, as taught by Tucker, for “sustaining the temperature of the specific region of the head at a desired temperature” [0042], which would be beneficial to avoid extreme temperatures from developing at the contact areas of the mask with the face due to friction and body warmth.
Regarding claim 2, Shigematsu in view of Kuo further in view of Tucker discloses the claimed invention as discussed above.
Shigematsu further discloses a primary material of the face seal member 2 being at least one of a silicone and a thermoplastic elastomer (col. 2, the seal includes a coated elastic fabric made of nylon, which is a thermoplastic material).
Shigematsu in view of Kuo is silent on the phase change material being at least one of encapsulated by the primary material of the face seal member or microencapsulated in a polymer coating prior to being incorporated into the primary material.
However, Tucker further teaches the phase change material 303 being at least one of encapsulated by a primary material 305 of the face seal member 301 (fig. 3A and [0064], where the internal thermal regulator 303 is surrounded on the outside surface by headgear 305; 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the phase change material of Shigematsu in view of Kuo further in view of Tucker to be at least one of encapsulated by the primary material of the face seal member or microencapsulated in a polymer coating prior to being incorporated into the primary material, as taught by Tucker, for “sustaining the temperature of the specific region of the head at a desired temperature” [0042], which would be beneficial to avoid extreme temperatures from developing at the contact areas of the mask with the face due to friction and body warmth.
Regarding claim 3, Shigematsu in view of Kuo further in view of Tucker discloses the claimed invention as discussed above.
Shigematsu in view of Kuo is silent on the phase change material being configured to melt at a temperature between 30°C and 40°C.
However, Tucker further teaches the phase change material being configured to melt at a temperature between 30°C and 40°C ([0017], the phase change material may have a phase transition between about 10 and 40 degrees Celsius).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the phase change material of Shigematsu in view of Kuo further in view of Tucker to be configured to melt at a temperature between 30°C and 40°C, as taught by Tucker, which is prima facie obvious, since the claimed range is encompassed by the range disclosed by the prior art (please see MPEP 2144.05).
Regarding claim 5, Shigematsu in view of Kuo further in view of Tucker discloses the claimed invention as discussed above.
Shigematsu further discloses a cavity being formed between the filter layer 1 and the face seal member 2 (fig. 1, a cavity is formed between these two elements due to the convex 
Shigematsu in view of Kuo is silent on the phase change material incorporated into the face seal member proximate to the cavity such that the phase change material is configured to absorb heat from air within the cavity to provide cooling of air inside the respirator.
However, Tucker further teaches the phase change material 303 incorporated into the face seal member 301 proximate to the cavity such that the phase change material 303 is configured to absorb heat from air within the cavity to provide cooling of air inside the respirator (fig. 3A, the phase change material 303 being within the face seal member 301; since the face seal member 301 is analogous to the face seal member 40 of Shigematsu, which is proximate to the cavity and the air within the cavity of the respirator, in the combined device the phase change material would be proximate the air in the cavity and able to cool the air inside the respirator due to proximity).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the phase change material of Shigematsu in view of Kuo further in view of Tucker to be incorporated into the face seal member proximate to the cavity such that the phase change material is configured to absorb heat from air within the cavity to provide cooling of air inside of the respirator, as taught by Tucker, for “sustaining the temperature of the specific region of the head at a desired temperature” [0042], which would be beneficial to avoid extreme temperatures from developing at the contact areas and within the cavity of the mask due to the user’s breath and body warmth.
Regarding claim 6, Shigematsu in view of Kuo further in view of Tucker discloses the claimed invention as discussed above.
Shigematsu further discloses a harness assembly 4 including one or more straps configured to removably mount the respirator 1 to a head of the wearer (fig. 1 and col. 2, line 39, harness 4 comprises straps that are capable of mounting the mask on a head).
Regarding claim 9, Shigematsu in view of Kuo further in view of Tucker discloses the claimed invention as discussed above.
Shigematsu in view of Kuo is silent on the phase change material being at least one of a paraffin, a fatty acid, or a salt hydrate.
However, Tucker further teaches the phase change material 303 being at least one of a paraffin, a fatty acid, or a salt hydrate ([0021], may be a paraffin).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the phase change material of Shigematsu in view of Kuo further in view of Tucker to be at least one of a paraffin, a fatty acid, or a salt hydrate, as taught by Tucker, which is prima facie obvious due to the selection of a known material based on its suitability for its intended use (please see MPEP 2144.07, In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), "selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious").
Regarding claim 10, Shigematsu in view of Kuo further in view of Tucker discloses the claimed invention as discussed above.
Shigematsu in view of Kuo is silent on a phase change of the phase change material being configured to occur at a temperature that is proximate to at least one of an exhalation air temperature of the wearer or a body temperature of the wearer.
However, Tucker further teaches a phase change of the phase change material being configured to occur at a temperature that is proximate to at least one of an exhalation air temperature of the wearer or a body temperature of the wearer (as evidenced by Gartner 2012/0111330 A1 in [0003], exhaled air has a temperature of about 89 to 101 degrees Fahrenheit, or ~32 to 38 degrees Celsius; Tucker teaches in [0017] that the phase change material may have a phase transition between about 10 and 40 degrees Celsius).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the phase change material of Shigematsu in view of Kuo further in 
Regarding claim 12, Shigematsu in view of Kuo further in view of Tucker discloses the claimed invention as discussed above.
Shigematsu in view of Kuo is silent on at least some of the phase change material being configured to melt upon absorbing heat emitted by the wearer, and in low ambient temperatures the melted phase change material is configured to solidify and release heat to provide heating for the wearer.
However, Tucker further teaches at least some of the phase change material 303 being configured to melt upon absorbing heat emitted by the wearer, and in low ambient temperatures the melted phase change material 303 is configured to solidify and release heat to provide heating for the wearer (as evidenced by Scaringe et al. 5,647,226 in col. 1, line 59-col. 2, line 5, phase change materials behave in the claimed manner).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the phase change material of Shigematsu in view of Kuo further in view of Tucker to be configured to melt upon absorbing heat emitted by the wearer, and in low ambient temperatures the melted phase change material is configured to solidify and release heat to provide heating for the wearer, as taught by Tucker, for “sustaining the temperature of the specific region of the head at a desired temperature” [0042].
Claims 1 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shigematsu et al. US 7,086,400 B2 in view of Kuo 2011/0296584 Al further in view of Tucker et al. 2015/0238725 A1 (second embodiment).
Regarding claim 1, Shigematsu discloses a respirator (fig. 1 and col. 1, lines 6-10, face mask) comprising: a frame 5 having an exposed outer side and an enclosed inner side, the frame 2 defining an opening therethrough, the frame 5 being at least partially convex such that the exposed outer side bulges outward toward the outer side (figs. 1 and 2 and col. 3, lines 8-18 and 21-28, frame 5 is in the joining 3 between the mask main body 1 and the seal 2, such that the outer side faces the mask main body 1 and the inner side is enclosed by the seal 2; fig. 2 shows the frame 5 being convex with openings, and fig. 1 shows the outer side of the frame 5 bulging towards the outer side); a filter layer 1 having an exterior side and an interior side opposite the exterior side, the filter layer 1 being directly mounted to the exposed outer side of the frame 5, the interior side of the filter layer 1 directly covering an entirety of the exposed outer side of the frame 5 and covering the opening of the frame 5 (col. 2, lines 19-21, the filter part is simplified to the mask main body 1; fig. 1, the exterior side of filter/mask main body 1 facing away from the frame 5, and the interior side directly facing the frame 5; col. 3, lines 8-18, the frame 5 is at the join 3 between main body/filter 1 and the seal 2, and it can be seen in fig. 1 that no part of the frame 5 extends beyond the filter 1), the filter layer 1 configured to prohibit permeation of aerosol contaminants therethrough (since the mask main body 1 is a filter part, it must filter airborne contaminants in some capacity); and a face seal member 2 mounted directly to the inner side of the frame 5, the face seal member 2 including a seal contact area configured to engage a facial surface of the wearer (fig. 1 and col. 3, lines 8-18, since the frame 5 is at the join 3 between the seal 2 and filter 1, the seal 2 must be mounted directly to the inner side of frame 5; col. 2, lines 11-14, the seal enables good touch to the skin and fit to the face), the face seal member being composed of at least one of silicone, polyisoprene, halo-butyl, a thermoplastic elastomer (col. 2, the seal includes elastic fabric made of nylon, which is a thermoplastic material), and a closed-cell polyurethane foam.

However, Kuo teaches an analogous filter layer 5 for a respirator (fig. 4 and [0040], layer 5 absorbs odor, such that it would be filtered out from the user’s inhalation) incorporating a phase change material 52 therein, the phase change material 52 being integrated with the filter layer 5 such that the filter layer 5 is configured to absorb heat from air exhaled by a wearer into the respirator ([0041], layer 5 comprises/incorporates phase change material 52, which has a heat absorbing function to provide a cooling effect; thus, since hot air exhaled by a wearer into the mask would be near the filter layer, the filter layer would absorb heat from the air; please note that Merriam-Webster defines integrated as: “composed to form a complete or coordinated entity”; in this case, the phase change material forms part of the filter layer to form a complete filter layer).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the filter layer of Shigematsu with a phase change material therein, the phase change material being integrated with the filter layer such that the filter layer is configured to absorb heat from air exhaled by a wearer into the respirator, as taught by Kuo, to “absorb and drain heat from the user to provide a cooling effect to the user when the ambient environment has a higher temperature” [0041].
Shigematsu in view of Kuo is silent on the face seal member being co-molded with the phase change material, the phase change material that is co-molded with the face seal member being configured to provide localized cooling by absorbing heat emitted by skin of the wearer.
However, Tucker teaches an analogous face seal member 101 (fig. 1, the device 101 is in direct contact with the face, similar to the face seal member of Shigematsu’s mask) being co-molded with a phase change material 11, the phase change material 11 that is co-molded with the face seal member 101 being configured to provide localized cooling by absorbing heat 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the face seal member of Shigematsu in view of Kuo to be co-molded with the phase change material, the phase change material that is co-molded with the face seal member being configured to provide localized cooling by absorbing heat emitted by skin of the wearer, as taught by Tucker, for “sustaining the temperature of the specific region of the head at a desired temperature” [0042], which would be beneficial to avoid extreme temperatures from developing at the contact areas of the mask with the face due to friction and body warmth.
Regarding claim 4, Shigematsu in view of Kuo further in view of Tucker discloses the claimed invention as discussed above.
Shigematsu in view of Kuo is silent on the phase change material being incorporated into the seal contact area of the face seal member and is configured to absorb heat to provide cooling to the facial surface that engages the seal contact area.
However, Tucker further teaches the phase change material 11 being incorporated into the seal contact area of the face seal member 101 (fig. 1 and [0062], where the thermal regulator/phase change material 11 is directly on the head, such that forms the seal contact area of the device) and is configured to absorb heat to provide cooling to the facial surface that engages the seal contact area ([0014], the thermal regulation being cooling).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the phase change material of Shigematsu in view of Kuo further in .
Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shigematsu et al. US 7,086,400 B2 in view of Kuo 2011/0296584 Al further in view of Tucker et al. 2015/0238725 A1 (first embodiment) further in view of Veliss et al. 2008/0047560 Al.
Regarding claim 7, Shigematsu in view of Kuo further in view of Tucker discloses the claimed invention as discussed above.
Shigematsu in view of Kuo further in view of Tucker is silent on at least one of the straps or a harness cradle of the harness assembly incorporating the phase change material therein to provide localized cooling to the head of the wearer by absorbing heat emitted from the head.
However, Veliss teaches a mask 4720 also having straps 4733 (fig. 33A) incorporating a phase change material therein to provide localized cooling to the head of the wearer by absorbing heat emitted from the head ([0404], cooling system 4773 may be phase change material that is capable of providing cooling).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the straps of Shigematsu in view of Kuo further in view of Tucker with a phase change material therein to provide localized cooling to the head of the wearer by absorbing heat emitted from the head, as taught by Veliss, "for cooling the patient’s face in use” [0404].
Claim 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shigematsu et al. US 7,086,400 B2 in view of Kuo 2011/0296584 A1.
Regarding claim 30, Shigematsu discloses a respirator (fig. 1 and col. 1, lines 6-10, face mask) comprising: a frame 5 having an exposed outer side and an enclosed inner side, the frame 2 defining an opening therethrough, the frame 5 being at least partially convex such that the exposed outer side bulges outward toward the outer side (figs. 1 and 2 and col. 3, lines 8-18 and 21-28, frame 5 is in the joining 3 between the mask main body 1 and the seal 2, such that the outer side faces the mask main body 1 and the inner side is enclosed by the seal 2; fig. 2 shows the frame 5 being convex with openings, and fig. 1 shows the outer side of the frame 5 bulging towards the outer side); a filter layer 1 having an exterior side and an interior side opposite the exterior side, the filter layer 1 being directly mounted to the exposed outer side of the frame 5, the interior side of the filter layer 1 directly covering an entirety of the exposed outer side of the frame 5 and covering the opening of the frame 5 (col. 2, lines 19-21, the filter part is simplified to the mask main body 1; fig. 1, the exterior side of filter/mask main body 1 facing away from the frame 5, and the interior side directly facing the frame 5; col. 3, lines 8-18, the frame 5 is at the join 3 between main body/filter 1 and the seal 2, and it can be seen in fig. 1 that no part of the frame 5 extends beyond the filter 1), the filter layer 1 configured to prohibit permeation of aerosol contaminants therethrough (since the mask main body 1 is a filter part, it must filter airborne contaminants in some capacity); and a face seal member 2 mounted to the inner side of the frame 5, the face seal member 2 including a seal contact area configured to engage a facial surface of the wearer (fig. 1 and col. 3, lines 8-18, since the frame 5 is at the join 3 between the seal 2 and filter 1, the seal 2 must be mounted directly to the inner side of frame 5; col. 2, lines 11-14, the seal enables good touch to the skin and fit to the face), the frame 5 defining a cavity between the filter layer 1 and the face seal member 2 (fig. 1, a cavity is formed between these two elements due to the convex shape of frame 5, as shown in fig. 2).
Shigematsu is silent on the filter layer incorporating a phase change material therein, the phase change material being integrated with the filter layer such that the filter layer is configured to absorb heat from air exhaled by the wearer into the respirator.
integrated as: “composed to form a complete or coordinated entity”; in this case, the phase change material forms part of the filter layer to form a complete filter layer).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided the filter layer of Shigematsu with a phase change material therein, the phase change material being integrated with the filter layer such that the filter layer is configured to absorb heat from air exhaled by a wearer into the respirator, as taught by Kuo, to “absorb and drain heat from the user to provide a cooling effect to the user when the ambient environment has a higher temperature” [0041].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Teng US 2011/0277769 A1; Lin US 7,237,550 B1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE J LEE whose telephone number is (571)270-7303.  The examiner can normally be reached on 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE J LEE/            Examiner, Art Unit 3786